Citation Nr: 1619958	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-32 150	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left testicle disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to an initial rating greater than 10 percent for a cervical spine disability.

7.  Entitlement to an initial rating greater than 10 percent for a thoracolumbar spine disability.

8.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an initial rating greater than 10 percent for a left ankle disability.

10.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted, in pertinent part, the Veteran's claims of service connection for PTSD, assigning a 30 percent rating effective March 8, 2010, bilateral hearing loss, assigning a zero percent (non-compensable) rating effective March 8, 2010, and denied claims of service connection for a left testicle disability, a left shoulder disability, obstructive sleep apnea , a skin disability (which was characterized as skin condition (claimed as staph infection and boils)), a cervical spine disability (which was characterized as a cervical spine condition (claimed as arthritis)), a thoracolumbar spine disability (which was characterized as a lower back condition (claimed as arthritis)), and for a left ankle disability.  The Veteran disagreed with this decision in January 2012.  He perfected a timely appeal in November 2013.  Although he initially requested a Board hearing when he perfected a timely appeal, the Veteran's accredited agent subsequently withdrew the hearing request in February 2016 correspondence.

In a May 2011 rating decision, the RO granted, in pertinent part, the Veteran's claim of service connection for a left ankle disability, assigning a 10 percent rating effective March 8, 2010.  Because the initial rating assigned to the Veteran's service-connected left ankle disability is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This matter also is on appeal from a March 2013 rating decision in which the RO denied the Veteran's claim of entitlement to a TDIU.  The Veteran disagreed with this decision in February 2013 (although the Board notes parenthetically that a copy of the Veteran's February 2013 notice of disagreement is not in his claims file).  He perfected a timely appeal in May 2014.

In a September 2013 rating decision, the RO granted the Veteran's claims of service connection for a cervical spine disability, assigning a 10 percent rating effective March 8, 2010, and for a thoracolumbar spine disability, assigning a 10 percent rating effective March 8, 2010.  The RO also assigned a higher initial 50 percent rating effective March 8, 2010, for the Veteran's service-connected PTSD.  Because the initial ratings assigned to the Veteran's service-connected cervical spine disability, thoracolumbar spine disability, and PTSD are not the maximum ratings available for these disabilities, these claims remain in appellate status.  See AB, 6 Vet. App. at 35.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

Because the Veteran currently lives within the jurisdiction of the RO in Philadelphia, Pennsylvania, that facility has jurisdiction over this appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  The Board notes in this regard that there is a significant amount of relevant medical evidence included in the Veteran's VVA paperless claims file that is not included in his VBMS eFolder.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

With the exception of the Veteran's claim of service connection for a left testicle disability, all of the other currently appealed claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran injured his left testicle during active service.

2.  The more probative evidence shows that the Veteran does not experience any current left testicle disability which could be attributed to active service.


CONCLUSION OF LAW

A left testicle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in April and August 2010 and in February 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notices issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a left testicle disability.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Left Testicle Disability

The Veteran contends that he incurred a left testicle disability during active service.  He specifically contends that he injured his left testicle during service and experienced continuous post-service left testicle disability which is related to his in-service injury.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because a left testicle disability is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim. 

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a left testicle disability.  The post-service evidence does not show that he experiences any current left testicle disability which could be attributed to active service.  For example, on VA male reproductive systems Disability Benefits Questionnaire (DBQ) in September 2013, no complaints were noted.  The Veteran stated that he experienced blunt trauma to the left testicle in 1973.  Physical examination showed the testes and epididymis were normal.  The VA clinician stated that there was no diagnosis for the Veteran's claimed left testicle disability because "there is no pathology to render a diagnosis."

The Board acknowledges that, in an addendum to the September 2013 VA male reproductive systems DBQ, the VA clinician opined that the Veteran's claimed left testicle disability was at least as likely as not related to active service.  The rationale for this opinion was:

Although today's exam reveals there is no pathology to render a diagnosis for left testicle condition, review of [claims] file medical records reveals a history of left testicular/groin symptoms during military service for which the [Veteran] was evaluated and treated.  Due to onset during military service, it is more likely than not that the [Veteran's] testicular condition is related to onset of symptoms during military service.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Having reviewed the totality of the record evidence, to include the September 2013 VA male reproductive systems DBQ, the Board finds that there is no support for finding that the Veteran experiences current left testicle disability which is related to active service.  For example, the Veteran's available service treatment records show that he complained of left testicle pain on outpatient treatment on January 4, 1974, when he was seen at the Naval Regional Medical Clinic, Ford Island Branch Dispensary.  He reported that he had been hit in the left testicle accidently with a cane 2 days earlier.  Physical examination showed his left testicle and epididymis area were tender to touch.  The impression was epididymitis.  The Veteran was advised to treat this problem with bed rest and an ice pack.

On January 7, 1974, the Veteran reported that, although his pain was diminished, it was located in the inguinal area.  Physical examination showed swelling in the left scrotal region and left inguinal ring with tenderness.  The impression was probable hematoma.  The Veteran was advised to continue his current treatment regimen.

At his separation physical examination on January 15, 1974, clinical evaluation of the Veteran was completely normal.

The Board finds it highly significant that the September 2013 VA examiner himself found "no pathology to support a diagnosis" of a left testicle disability because physical examination of the Veteran's left testicle was completely normal at that examination.  This examiner's opinion that the claimed left testicle disability was related to active service appears to be based on an inaccurate factual premise that the Veteran experiences current left testicle disability which could be attributed to active service.  In other words, there is no factual predicate in the record for the September 2013 VA examiner's opinion that the Veteran's claimed left testicle disability could be attributed to service.  There also was no clinical data or other rationale supporting this examiner's opinion.  The Board notes in this regard that the "testicular condition" referred to in the last sentence of the September 2013 VA examiner's opinion appears to be based on the Veteran's lay assertion that he experiences a left testicle disability which, in his view, is attributable to active service and not on any clinical data indicating a chronicity of symptomatology of left testicle problems since service separation or any current left testicle disability which could be related to service.  Accordingly, the Board finds that the September 2013 VA examiner's opinion is not probative on the issue of whether the Veteran experiences current left testicle disability which is attributable to active service.

The Veteran contends that he experiences current left testicle disability which is related to active service.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a left testicle disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Veteran injured his left testicle during active service, it appears that this injury was acute, transitory, and resolved with in-service treatment.  The Board finds it highly significant that the Veteran's genitourinary system was completely clinically normal at his separation physical examination on January 15, 1974, approximately 1 week after his in-service left testicle injury.  More importantly, there is no persuasive competent and credible evidence of a current left testicle disability which could be attributable to active service.  In summary, the Board finds that service connection for a left testicle disability is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a left testicle disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the left testicle (pain and swelling) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a left testicle disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a left testicle disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, the service separation examination report reflects that the Veteran was examined and his genitourinary system was found to be normal clinically.  As noted elsewhere, because the Veteran injured his left testicle approximately 1 week prior to his separation physical examination in January 1974, and because his separation physical examination showed his genitourinary system was normal clinically, this finding of no testicle disability approximately 1 week after an in-service injury is particularly important.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a left testicle disability at any time following active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including obstructive sleep apnea, a skin disability, bilateral hearing loss, cervical spine disability, thoracolumbar spine disability, PTSD, and left ankle disability.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the left testicle.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous findings at service separation, the absence of complaints or treatment after service, his previous statements made for treatment purposes, and the medical evidence showing no current left testicle disability.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a left testicle disability is denied.


REMAND

The Veteran contends that he incurred a left shoulder disability, obstructive sleep apnea, and a skin disability during active service.  He also contends that his service-connected bilateral hearing loss, cervical spine disability, thoracolumbar spine disability, PTSD, and left ankle disability are more disabling than currently evaluated.  He finally contends that his service-connected PTSD, alone or in combination with his other service-connected disabilities, caused or contributed to his unemployability, entitling him to a TDIU.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for a left shoulder disability, he essentially contends that this disability existed prior to service and was aggravated (or permanently worsened) by service.  A review of the record evidence indicates that, at his entrance physical examination in January 1972, the Veteran reported that he had broken his left shoulder in 1966 or several years prior to service.  Physical examination of the left shoulder was normal.  The service treatment records otherwise show no left shoulder complaints or treatment.  The AOJ denied this claim on the basis that, although a left shoulder disability existed prior to service, there was no evidence that it was permanently worsened as a result of service.  It appears that the Veteran has not sought treatment for or complained of any left shoulder problems since his service separation in January 1974.  The medical evidence does not indicate, however, whether the Veteran's left shoulder disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  The Board notes that VA's duty to assist claimants includes scheduling an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  Thus, the Board finds that, on remand, the Veteran should be scheduled for an appropriate examination to determine whether a left shoulder disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  

With respect to the Veteran's service connection claim for obstructive sleep apnea, the Board notes that, in a January 2015 supplemental statement of the case (SSOC), the AOJ denied this claim based on a December 2014 opinion which determined that the Veteran's obstructive sleep apnea was not related to active service.  The Board has reviewed the Veteran's VBMS eFolder and his VVA paperless claims file but cannot locate a copy of the December 2014 negative nexus opinion referred to in the January 2015 SSOC.  The medical evidence currently associated with the claims file indicates that the Veteran was diagnosed as having obstructive sleep apnea following outpatient treatment in March 2009 and was referred for a sleep study and continuous positive airway pressure (CPAP) machine.  His more recent outpatient treatment records document that he is on a CPAP and continues to be treated for obstructive sleep apnea.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the AOJ should locate a copy of the December 2014 medical opinion concerning the nature and etiology of the Veteran's obstructive sleep apnea referred to in the January 2015 SSOC and associate this opinion with the Veteran's claims file.

With respect to the Veteran's service connection claim for a skin disability (claimed as staphylococcus infection and boils), the Board notes that, following VA skin conditions DBQ in August 2013, the VA clinician opined, "Due to the absence of documented skin condition or symptoms during military service, it is less likely that there is any relationship of current skin condition to military service."  A review of the service treatment records, however, shows that the Veteran was treated for sebaceous cysts in December 1973.  Thus, the Board finds that an addendum opinion is necessary to address the contended relationship between the claimed skin disorder and service.  See Barr, 21 Vet. App. at 303.  

With respect to the Veteran's higher initial rating claims for bilateral hearing loss, cervical spine disability, thoracolumbar spine disability, PTSD, and for a left ankle disability, as noted elsewhere, he essentially contends that all of these disabilities are more disabling than currently (and initially) evaluated.  A review of the record evidence shows that the most recent VA audiology examination occurred in May 2010, the most recent VA examination for PTSD occurred in October 2010, the most recent VA examination for a left ankle disability occurred in May 2011, and the most recent VA cervical and thoracolumbar spine examinations occurred in September 2013.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examinations for his service-connected bilateral hearing loss, cervical spine disability, thoracolumbar spine disability, PTSD, and left ankle disability, the Board finds that, on remand, he should be scheduled for updated VA examinations to determine the current nature and severity of each of these service-connected disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's TDIU claim, the Board finds that the Veteran should undergo a Social and Industrial Survey.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search of the AOJ's files for the December 2014 medical opinion referred to in the January 2015 Supplemental Statement of the Case (SSOC) which addressed the nature and etiology of the Veteran's obstructive sleep apnea.  All efforts to attempt to obtain this opinion should be documented in the claims file.  If the opinion is located, then it should be associated with the claims file.

2.  Contact the Veteran and/or his agent and ask him to identify all VA and non-VA clinicians who have treated him for a left shoulder disability, obstructive sleep apnea, a skin disability, or for his service-connected bilateral hearing loss, cervical spine disability, thoracolumbar spine disability, PTSD, or left ankle disability since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left shoulder disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify all left shoulder disabilities experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked the following questions:

(a)  State whether a left shoulder disability clearly and unmistakably existed prior to service, and if yes, whether the left shoulder disability clearly and unmistakably was not aggravated (or permanently worsened) by service.  

(b) If the response to either question in (a) is NO, then state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current left shoulder disability is etiologically related to service.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.  

4.  If, and only if, a copy of the December 2014 medical opinion referred to in the January 2015 SSOC which addressed the nature and etiology of the Veteran's obstructive sleep apnea cannot be located, then schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

5.  Return the August 2013 VA skin examination report and claims file to the examiner (or another examiner if unavailable) for an addendum opinion.  The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's skin disability is related to service.  In so opining, the examiner is asked to indicate (i) whether any skin disability is etiologically related to sebaceous cysts treated in service in December 1973, (ii) whether service treatment records show evidence of a staphylococcus infection occurring in connection with any clinical visits for various ailments documented in service, and (iii) whether any current skin disability is consistent with being a residual of a staphylococcus infection.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so.

6.  Schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  The Veteran should be asked to provide a complete medical history, if possible.  All appropriate testing should be conducted.  

7.  Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected cervical spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected cervical spine disability is manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire cervical spine or the entire spine.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

A complete rationale must be provided for any opinions expressed.

8.  Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected thoracolumbar spine disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected thoracolumbar spine disability is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

A complete rationale must be provided for any opinions expressed.

9.  Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  The examiner next is asked to state whether the Veteran's service-connected PTSD is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of his close relatives, his own occupation, or his own name.  A complete rationale must be provided for any opinions expressed.

10.  Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected left ankle disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected left ankle disability is manifested by marked ankle disability.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

A complete rationale must be provided for any opinions expressed.

11.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion of the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

12.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

13.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response by the Veteran and his agent.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


